DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered

Status of the claims
Claims 1, 5-8, 11, 14-15, 17, 19-20, 22-23, 26-27 and 30 are examined on merits in this office action to the extant it encompasses the elected species. See the office action of 12/21/2021 for the withdrawal of claim 31 from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention. See MPEP 803.02. Applicants preserve their right to file a divisional on the non-elected subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 11, 14-15, 17, 19-20, 22-23, 26-27 and 30 are rejected under 35 U.S.C. 103 as unpatentable over Wyndham et al (US 2013/0319086 A1, hereinafter “Wyndham”) in view Brousmiche et al (US 2014/0242709, hereinafter “Brousmiche”).
Wyndham discloses a method for selectively isolating a macromolecule from a sample, the method comprising the steps of: a) loading a sample containing a macromolecule onto a chromatographic separations device comprising a high purity chromatographic material comprising a chromatographic surface wherein the chromatographic surface comprises a hydrophobic surface group and one or more ionizable modifiers such that the macromolecule is selectively adsorbed onto the high purity chromatographic material, with the proviso that when the ionizable modifier does not contain a Zwitterion, the ionizable modifier does not contain a quaternary ammonium ion moiety; and b) eluting the adsorbed macromolecule from the high purity chromatographic material, thereby selectively isolating the macromolecule from the sample (see claim 1). 
Wyndham teaches charged surface. Wyndham teaches the followings in paragraph ([0232]): 
In certain embodiments, the materials of the invention are found to produce significantly improved peak shape as compared to traditional chromatographic materials which do not utilize a charged surface. Furthermore, the materials of the invention are found to mitigate non-specific binding issues associated with traditional chromatographic materials which do not utilize a charged surface. Such benefits, in particular, allow for the identification or confirmation by Mass Spectrometry of low abundant macromolecules because they are not lost to non-specific binding and are not obscured by the degraded peak shapes that have been shown for abundant species, with traditional chromatographic materials, with the increase in sample mass needed to see the low abundant species.

Therefore, from the above description in mind, it would be obvious to one of ordinary skilled in the art to include charge surface with the expectation of improving peak shape by mitigating non-specific binding issues associated with traditional chromatographic materials which do not utilized charged surface. Wyndham does not  mention that the labeled glycan interact coulombically with the charged surface, but however, Wyndham’s teaching makes obvious of utilizing charged surface and the macromolecules would be expected to interact with the charged surface coulombically because that property would be present with the charged surface and because a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Wyndham teaches isolating various macromolecules utilizing the chromatographic separation device wherein the macromolecules include peptides, phosphopeptides, polypeptides, glycopeptides, proteins, glycoproteins, antibodies, phosphoproteins, nucleic acids, oligonucleotides, polynucleotides, phospholipids, synthetic or natural polymers, a functionalized macromolecules and mixtures thereof (see paragraph [0082] and claim 5). 
Wyndham mentioned various macromolecules including glycopeptides, glycoproteins and oligosaccharides, but however, does not specifically mention glycan and labeled glycans for isolating using the chromatographic separation devide.
Brousmiche teaches that fluorescent labeling of N-glycans is beneficial to detecting glycans because it improves both sensitivity and selectivity of the detection as well as the chromatographic behavior of glycans (page 1). Brousmiche teaches  MS active molecules useful for rapid fluorescence tagging of glycans such as N-linked glycans and a method for analyzing a glycan in a sample containing at least one glycan by means of liquid chromatography and mass spectrometry comprising labeling the glycan in the sample by reacting the glycan with a compound according to Formula III for a time and under conditions suitable to facilitate the labeling; providing a sample containing the glycan labeled with the compound; and subjecting the labeled compound to liquid chromatograph and mass spectrometry (see paragraphs [0008], [0024] and [0048]). Brousmiche further teaches that for analyzing a molecule, the molecule is rapidly labeled with the compounds and then subjected to liquid chromatography, mass spectrometry, and fluorescence (see paragraph [0048]).
Therefore, from the above description in mind of Brousmiche and Wyndham, one of ordinary skilled in the art can easily envisage various macromolecules including polysaccharide and glycans including labeled glycans of Brousmiche for chromatographic separation and isolation and using the chromatographic device of Wyndham would be obvious to one of ordinary skilled in the art because Wyndham teaches that various macromolecules can be isolated with the chromatographic device which includes polysaccharides glycopeptides, and glycoproteins and Brousmiche teaches subjecting glycans after MS labeling to liquid chromatography. Moreover, one of ordinary skilled in the art would have a reasonable expectation of success because Brousmiche teaches that fluorescent labeling of N-glycans is beneficial to detecting glycans because it improves both sensitivity and selectivity of the detection as well as the chromatographic behavior of glycans. Moreover, employing a sample comprising a glycan is a design option that a person skilled in the art can choose when general knowledge in the relevant field of the art is used.
In regards to claim 5, Brousmiche teaches N-glycans (Abstract).
In regards to claim 6, Brousmiche teaches N-glycan release from Herceptin IgG (paragraph [0022]).
In regards to claims 7, 8, 11 and 14, Brousmiche discloses MS active reagent
    PNG
    media_image1.png
    197
    411
    media_image1.png
    Greyscale
, which encompasses all the properties.
In regards to claim 17, Wyndham discloses ionizable modifier (see paragraphs [0013-0022]) which reads on the ionizable modifier as claimed in claim 17.
In regards to claim 19, Whydham teaches hydrophobic surface comprising C4-C30 bonded phase (paragraph [0055]).
In regards claim 20, Wyandham teaches chromatographic core comprises silica (paragraph [0010]).
In regards to claim 22, Wyandham teaches stationary phase with dimethylaminopropyl (paragraph [0052]).
In regards to claim 23, Wyandham teaches gradient running from 1.8% to 50% CAN with 0.1% FA or 0.1% TFA (paragraphs [0092] and [0379]) also teaches TFA at a 0.1% in water provides a pH of 1.9 and FA at 0.1% in water provides a pH of about 2.7 (paragraph [0390]).
In regards to claim 26, Wyandaham teaches chromatographic separation device may be chromatographic column, a thin layer plate, a filtration membrane, and a microfluidic separation device (claim 13).
In regards to claim 27, Wyandham teaches emplying seconday chromatographic means to further isolate, purify or separate sample (claim 15 and paragraph [0084]).
In regards to claim 30, Wyandham teaches ionizable modifier contains an amino group (paragraph [0010]).
Response to argument
Applicant's arguments filed 10/13/2022 have been fully considered but are rendered moot in view of the new ground of  rejection under USC 103 as described in the office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678